LEWIS
BR|SBO|S
BlsGAARD
&slvm-l Lu=

AT¥ORNEVS AT LAW

Case

\$QQ\IG’\UI-BUONb-\

NNNNNNNNN)-\»-\)-\r-\r-\)-\)-\

pi:lQ-cV-OOSBA,-.]FW-SHK Document 13 Filed 04/09/19 Page 1 of 4 Page |D #:47

LEWIS BRISBOIS BISGAARD & SMITH LLP

MELISS_A T. DAUGHERTY, SB# 227451 _
E-Mail: Melissa.Dau herty@§lewisbrisbols.com

LAUREN R. VANLO M, B# 291_807 _
E-Mail: Imauren.Vanlochem@lewisbrlsbols.com

633 West 5 Street, Suite 4000

Los Angeles, California 90071

Telephone: 213.250.1800

Facsimile: 213.250.7900

Attome s for Defendant SA FOOD
SERVI E LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

PATRICIA FILARDI, CASE NO. 5:19-cV-00354-JFW
(SHKX)
Plaintiff,

JOINT STIPULATION TO

vs. EXTEND TIME TO RESPOND TO
PLAINTIFF’S COMPLAINT BY

SA FOOD SERVICE LLC, a California NOT MORE THAN 30 DAYS (L.R.8-
limited liability company; MONGSON, 3)

LLC, a California limited liability _
oompany; and DOES l- 10, inclusive, Complamt Served: 03/17/2019
Current Response Date: 04/08/2019
Defendants. New Response date 05/08/2019

The Hon. John F. Wall<er
Trial Date: None Set

 

 

Plaintiff PATRICIA FILARDI (“Plaintift”) and SA FOOD SERVICE, LLC
(hereinafter “Defendant”), jointly stipulate to extend the time for Defendant to
respond to the initial complaint by 30 days. Defendant’s responsive pleading Was

originally due on April 8, 2019 and Will now be due on May 8, 2019.

/ / /
/ / /
/ / /
/ / /
4826-0945-1923.1 l

JOlNT STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT BY NOT MORE
THAN 30 DAYS (L.R.8-3)

 

 

 

LEW|S
BR|SBO|S
BlsGAARD
& st-l up

A`ITORNEYS AT LAW

Case

\$®\lG\UI-BQJN\-*

NNNNNNNNNH>-rr-a)-\)-\H>-\)d
CO\IQ\meJNHQ\cQQ\lQ\UI-IAUN:;

is the first extension requested

DATED: April 9, 2019

DATED: April 9, 2019

4826-0945-1923.1

 

 

ES:19-cv-00354-.]FW-SHK Document 13 Filed 04/09/19 Page 2 of 4 Page |D #:48

Defendant is requesting additional time to investigate Plaintiff’s claims. This

MANNING LAW FIRM

By: /s/ Craig Cote
Craig Cote
Attomey for Plaintiff

LEWIS BRISBOIS BISGAARD & SMITH LLP

By: /s/ Lauren Vanlochem

Melissa T. Daugherty

Lauren R. Vanlochem

Attomeys for Defendant SA FOOD
SERVICE LLC

2

JOINT STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT BY NOT MORE

THAN 30 DAYS (L.R.8-3)

 

Case 15:159-Cv-OO354-.]|:W-SHK Document 13 Filed 04/09/19 Page 3 of 4 Page |D #:49

 

 

 

1 SIGNATURE ATTESTATION
2 I hereby attest that all signatories listed above, on Whose behalf this stipulation is
3 submitted, concur in the filing’s content and have authorized the tiling.
4
5
6 Date: April 9, 2019 By: /s/Lauren R. Vanlochem
Melissa T. Daugherty
7 Lauren R. Vanlochem
8 Attorneys for Defendant SA FOOD
SERVICE LLC
9
10
1 1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
LEWIS 28
BR|SBO|S 4826-0945-1923.1 3
BlSGAARD JOINT sTIPULATIoN To EXTEND TIME To RESPOND To PLAINTIFF’s COMPLAINT BY NoT MORE
§§§R'\N/E'§;',LL‘A§ THAN 30 DAYS (L.R.8-3)

 

 

 

LEW|S
BR|SBO|S
BlsGAARD
&sMTH LLP

A\'[ORNEVS AT LAW

Case

\$®\lG\UI-BMNb-l

NNNNNNNNN)-\)-\)-\)-r)-\)-\»-\
QO\lQ\U\-IAMN)-k©\ooo`lc\m-BME:;

 

$:19-cv-OO354-.]FW-SHK Document 13 Filed 04/09/19 Page 4 of 4 Page |D #:50

FEDERAL COURT PROOF OF SERVICE

PATRICIA FILARDI, an individual v. SA FOOD SERVICE LLC, a California
limited liability compant MONGSON, LLC, a California limited liability
company; - S C Case No. 5:19-cv-00354 JFW (SHKX)

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

A_t the time of service I was over 18 years of a e and not a arty to the action.
My business address is 633 West 5th Street, Suite 40 0_, Los Ange es, CA 90071. I
am employed in the office of a member of the bar of this Court at whose direction

the service was made.

On A ril 9, 2019, I served the followin document(s : JOINT
STIPULAT ON TO EXTEND TIME TO RE POND TO LAINTIFF’S
COMPLAINT BY NOT MORE THAN 30 DAYS (L.R.8-3)

_ I_ served the documents on the following ersons at the following addresses
(1ncluding faX numbers and e-mail addresses, 1 applicable):

Jose h R. Manning, Jr., Es%. (SBN 223381) Attorne s for Plaintiff
Mic_ ael J. Manning, Es .& BN 286879) PATRI IA FILARDI
Craig G. Cote Estj (SB 32885

osm_an M. raBer, s . sBN 272 41)

David M. Fitz erald S N 282471)

MANNINGL W, A C

20062 S.W. Birch Street, Suite 200

Newport Beach, CA 92660

Tel: (949 200-8755

Fax: 86 ) 843-8308

ADA racticeGrouo@manninglawoffice.com

The documents were served by the following means:
BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
iled the documents with the Clerk of the Court using the CM/ECF system,

which sent notification of that filing to the persons listed above.

I declare under penal of perjury under the l_aws_ of the United States of
America and the State of Ca ifomia that the foregoing is true and correct.

Executed on April 9, 2019, at Los Angeles, California.

/s/ Tammve Laster
Tammve Laster

4826-0945-l923.1 4
JOINT STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT BY NOT MORE
THAN 30 DAYS (L.R.8-3)

 

 

